DETAILED ACTION
Claims 1-20 are pending.  Claims 17-20 have been added.  Claim 1 has been amended.  Claims 1-20 are rejected.
The instant application is a 371 of PCT/EP2014/076899 filed on 12/08/2014.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshminarayan, Patent Application Publication No. 2013/0191309 (hereinafter Lakshminarayan) in view of Florin et al., Patent Application Publication No. 2011/0123095 (hereinafter Florin) and Shelby et al., Patent Application Publication No. 2012/0198037 (hereinafter Shelby).


A method for filtering data series prior to further processing (Lakshminarayan Paragraph [0016], data coefficients having a magnitude of energy outside of a predetermined range can be identified and eliminated from the set of data coefficients to form a reduced coefficient set), wherein the data series is collected, in a Lakshminarayan Paragraph [0051], operational data may be collected as a single data set or may be distributed over different locations including over different storage devices, Paragraph [0016], data coefficients having a magnitude of energy outside of a predetermined range can be identified and eliminated from the set of data coefficients to form a reduced coefficient set), and
determining, by the filtering entities, a selected data reduction procedure for filtering the data series by (Lakshminarayan Paragraph [0016], data coefficients having a magnitude of energy outside of a predetermined range can be identified and eliminated from the set of data coefficients to form a reduced coefficient set):
a) collecting, during an analysis period (Lakshminarayan Paragraph [0051], operational data may be collected), an original sample including original information (Lakshminarayan Paragraph [0051], operational data may be collected as a single data set or may be distributed over different locations including over different storage devices), the original sample being collected from the data series (Lakshminarayan Paragraph [0051], operational data may be collected as a single data set or may be distributed over different locations including over different storage devices),
b) reducing the original information of the original sample by a plurality of data reduction procedures to produce a plurality of reduced samples (Lakshminarayan Paragraph [0016], data coefficients having a magnitude of energy outside of a predetermined range can be identified and eliminated from the set of data coefficients to form a reduced coefficient set), each respective reduced Lakshminarayan Paragraph [0016], data coefficients having a magnitude of energy outside of a predetermined range can be identified and eliminated from the set of data coefficients to form a reduced coefficient set),
c) calculating, from each respective reduce sample, respective reconstructed sample, each respective reconstructed sample including respective reconstructed information (Lakshminarayan Paragraph [0020], subset of the more informative coefficients can be used to reconstruct the original),
d) calculating, for each respective reconstructed sample, a respective level of reconstruction based on a comparison between the respective reconstructed information and the original information of the original sample (Lakshminarayan Paragraph [0029], the k coefficients can then be used to rebuilt the original data using an inverse wavelet transform, the resulting reconstructed data set will match (compare) the initial dataset with a correlation equal to epsilon), and
filtering the data series using the selected data reduction procedure (Lakshminarayan Paragraph [0016], data coefficients having a magnitude of energy outside of a predetermined range can be identified and eliminated from the set of data coefficients to form a reduced coefficient set).
Lakshminarayan does not expressly disclose:
e) determining based on a comparison between a desired level of 
However, Florin teaches:
e) determining based on a comparison between a desired level of reconstruction and each respective calculated level of reconstruction (Florin Paragraph [0044], segmenting by hand the key slices in the datasets, and comparing the reconstruction results with the ground truth), a selected data reduction procedure (Florin Paragraph [0044], segmenting by hand the key slices in the datasets, and comparing the reconstruction results with the ground truth), the selected data reduction procedure being one of the plurality of data reduction procedures used to reduce (Florin Paragraph [0045], family of dimension reduction techniques have been described based on intelligent selection of key sub-elements with respect to reconstruction quality), in step b), the original information of the original sample (Florin Paragraph [0045], family of dimension reduction techniques have been described based on intelligent selection of key sub-elements with respect to reconstruction quality); and
The claimed invention and Florin are from the analogous art of data reconstruction.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lakshminarayan and Florin to have combined Lakshminarayan and Florin.
The motivation to combine Lakshminarayan and Florin is to improve reconstruction by comparing the reconstruction results.  It would have been obvious to one of ordinary skill in the art to take the system of Lakshminarayan and combine it with the comparison of Florin in order to obtain the predictable result of improving reconstruction.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lakshminarayan and Florin.
Lakshminarayan does not expressly disclose:
machine-to-machine
However, Shelby teaches:
machine-to-machine (Shelby Paragraph [0028], embedded M2M)
The claimed invention and Shelby are from the analogous art of machine-to-machine systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lakshminarayan and Shelby to have combined Lakshminarayan and Shelby.
The motivation to combine Lakshminarayan and Shelby is to improve communication by using cloud servers.  It would have been obvious to one of ordinary skill in the art to take the system of Lakshminarayan and combine it with the cloud servers of Shelby in order to obtain the predictable result 

Regarding claim 4, Lakshminarayan in view of Florin and Shelby further teaches:
The method according to claim 1, wherein each respective level of reconstruction is recorded in a reconstructability table that specifies (Lakshminarayan Paragraph [0029], the k coefficients (input values) can then be used to rebuilt the original data using an inverse wavelet transform (reconstructability information), the resulting reconstructed data set will match the initial dataset with a correlation equal to epsilon (level of reconstruction)), for each respective data reduction procedure used to produce a respective reduced sample, a value for the respective level of reconstruction (Lakshminarayan Paragraph [0029], the k coefficients (input values) can then be used to rebuilt the original data using an inverse wavelet transform (reconstructability information), the resulting reconstructed data set will match the initial dataset with a correlation equal to epsilon (level of reconstruction)).

Regarding claim 5, Lakshminarayan in view of Florin and Shelby further teaches:
The method according to claim 4, wherein at least steps a)-d) are repeatedly performed and, wherein the reconstructability table is updated each time steps a)-d) are performed (Lakshminarayan Paragraph [0016], set of wavelet transforms can be selected from a superset of wavelet transforms based on a predetermined criterion for computing data coefficients (reconstructability information)).

Regarding claim 6, Lakshminarayan in view of Florin and Shelby further teaches:
The method according to claim 1, wherein each of the plurality of data reduction procedures is a procedure that reduces a dimensionality and/or size of the data series or a sample thereof and/or a Lakshminarayan Paragraph [0016], data coefficients having a magnitude of energy outside of a predetermined range can be identified and eliminated (reducing size of data series) from the set of data coefficients to form a reduced coefficient set).

Regarding claim 8, Lakshminarayan in view of Florin and Shelby further teaches:
The method according to claim 1, wherein the collecting entities are configured based on an operational status of the filtering entities (Lakshminarayan Paragraph [0051], operational data may be collected as a single data set or may be distributed over different locations including over different storage devices (shows operational status by using distributed or non-distributed)).

Regarding claim 13, Lakshminarayan in view of Florin and Shelby further teaches:
The method according to claim 1, wherein the calculating, from each respective reduced sample, the respective reconstructed sample is performed by calculating, for each respective reduced sample (Lakshminarayan Paragraph [0016], revenue vector data and the marketing investment vector data can be rebuilt 160 from the reduced coefficient set), a reconstructed version of the original information using the respective reduced information of the respective reduced sample (Lakshminarayan Paragraph [0016], revenue vector data and the marketing investment vector data can be rebuilt 160 from the reduced coefficient set).

Regarding claim 14, Lakshminarayan in view of Florin and Shelby further teaches:
The method according to claim 1, wherein each of the plurality of data reduction procedures involves (i) a data reduction technique and (ii) one or more parameters for the data reduction technique (Lakshminarayan Paragraph [0016], Data coefficients having a magnitude of energy outside of a predetermined range can be identified 140 and eliminated 150 from the set of data coefficients to form a reduced coefficient set).

Regarding claim 16, Lakshminarayan in view of Florin and Shelby further teaches:
The method according to claim 1, the method further comprising determining, by the filtering entities, one or more additional selected data reduction procedures for filtering one or more additional data series by performing (Lakshminarayan Paragraph [0016], data coefficients having a magnitude of energy outside of a predetermined range can be identified and eliminated from the set of data coefficients to form a reduced coefficient set), for each of the one or more additional data series, a) through e) (Lakshminarayan Paragraph [0016], data coefficients having a magnitude of energy outside of a predetermined range can be identified and eliminated from the set of data coefficients to form a reduced coefficient set); and
filtering the one or more additional data series using the one or more additional selected data reduction procedures (Lakshminarayan Paragraph [0016], data coefficients having a magnitude of energy outside of a predetermined range can be identified and eliminated from the set of data coefficients to form a reduced coefficient set).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshminarayan in view of Florin, Shelby and Anderson et al., Patent Application Publication No. 2006/0034326 (hereinafter Anderson).

Regarding claim 2, Lakshminarayan in view of Florin and Shelby teaches parent claim 1.
Lakshminarayan in view of Florin and Shelby does not expressly disclose:
wherein at least steps a)-d) are performed at irregular and/or regular time intervals, upon prespecified changes and/or upon appearance of prespecified values in a data series.
However, Anderson teaches:
wherein at least steps a)-d) are performed at irregular and/or regular time intervals, upon prespecified changes and/or upon appearance of prespecified values in a data series (Anderson Paragraph [0178], time interval allocated for the host to poll the client for data is pre-determined by the host (Lakshminarayan teaches the steps a-d while Anderson teaches the time interval)).
The claimed invention and Anderson are from the analogous art of systems using time intervals.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lakshminarayan and Anderson to have combined Lakshminarayan and Anderson.
The motivation to combine Lakshminarayan and Anderson is to improve data reduction by performing the steps at time intervals.  It would have been obvious to one of ordinary skill in the art to take the system of Lakshminarayan and combine it with the time intervals of Anderson in order to obtain the predictable result of improving data reduction.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lakshminarayan and Anderson.

Regarding claim 3, Lakshminarayan in view of Florin and Shelby teaches parent claim 1.
Lakshminarayan in view of Florin and Shelby does not expressly disclose:
wherein the collecting the original sample including the original information is performed using a highest possible polling rate and/or a highest possible resolution is used.
However, Anderson teaches:
wherein the collecting the original sample including the original information is performed using a highest possible polling rate and/or a highest possible resolution is used (Anderson [0012], data over the range from the lowest to highest typical resolutions and depth).
The claimed invention and Anderson are from the analogous art of systems using time intervals.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lakshminarayan and Anderson to have combined Lakshminarayan and Anderson.
The motivation to combine Lakshminarayan and Anderson is to improve data reduction by performing the steps at time intervals.  It would have been obvious to one of ordinary skill in the art to take the system of Lakshminarayan and combine it with the time intervals of Anderson in order to obtain the predictable result of improving data reduction.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lakshminarayan and Anderson.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshminarayan in view of Florin, Shelby and Tzur et al., United States Patent No. 8,160,309 (hereinafter Tzur).

Regarding claim 7, Lakshminarayan in view of Florin and Shelby teaches parent claim 1.
Lakshminarayan in view of Florin and Shelby further teaches:
wherein the comparison between the respective reconstructed information and the original information of the original sample involves determining a Lakshminarayan Paragraph [0027], let x=(x.sub.1, . . . , x.sub.N) to be the data in a dataset. A wavelet transformation can be applied x, resulting in a vector of wavelet coefficients c=(c.sub.1, . . . , c.sub.N). The data x can be reconstructed from c by applying the inverse of the wavelet transformation).
Lakshminarayan in view of Florin and Shelby does not expressly disclose:
Euclidian distance
However, Tzur teaches:
Euclidian distance (Tzur Column 8 Lines 53-56, comparison metric is a distance metric (such as a Euclidian distance)).
The claimed invention and Tzur are from the analogous art of data comparison systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lakshminarayan and Tzur to have combined Lakshminarayan and Tzur.
The motivation to combine Lakshminarayan and Tzur is to improve comparisons by using Euclidian distance.  It would have been obvious to one of ordinary skill in the art to take the system of Lakshminarayan and combine it with the Euclidian distance of Tzur in order to obtain the predictable result of improving comparisons.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lakshminarayan and Tzur.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshminarayan in view of Florin, Shelby and Takai, Patent Application Publication No. 2008/0187203 (hereinafter Takai).

Regarding claim 9, Lakshminarayan in view of Florin and Shelby teaches parent claim 8.
Lakshminarayan in view of Florin and Shelby does not expressly disclose:
wherein when the operational status of the filtering entities is dedicated for energy saving, then filtering the data series using the selected data reduction procedure comprising reconfiguration the one or more collecting entities to implement the selected data reduction procedure during collecting, by the one or more collecting entities, of the data series from the one or more data delivering devices.
However, Takai teaches:
wherein when the operational status of the filtering entities is dedicated for energy saving (Takai Paragraph [0045], a condition about the level of a filtering process, and a requirement for the quality (level of reconstruction) of a reconstructed image), then filtering the data series using the selected data reduction procedure comprising reconfiguration the one or more collecting entities to implement the selected data reduction procedure during collecting, by the one or more collecting entities, of the data series from the one or more data delivering devices (Takai Paragraph [0045], requirements needed for performing reconstruction or further reconstruction of an image, for example, a condition about the level of a filtering process, and a requirement for the quality (level of reconstruction) of a reconstructed image).
The claimed invention and Takai are from the analogous art of data reconstruction.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lakshminarayan and Takai to have combined Lakshminarayan and Takai.
The motivation to combine Lakshminarayan and Takai is to improve filtering by using requirements for reconstruction.  It would have been obvious to one of ordinary skill in the art to take the system of Lakshminarayan and combine it with the requirements of Takai in order to obtain the predictable result of improving filtering.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lakshminarayan and Takai.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshminarayan in view of Florin, Shelby and Lipman et al., United States Patent No. 6,192,051 (hereinafter Lipman).

Regarding claim 10, Lakshminarayan in view of Florin and Shelby teaches parent claim 8.
Lakshminarayan in view of Florin and Shelby does not expressly disclose:
wherein when the operational status of the filtering entities is dedicated for network resource saving, then filtering the data series using the selected data reduction procedure comprises caching the data series collected by the one or more collecting entities and implementing the selected data reduction procedure after collecting, by the one or more collecting entities, the data series from the one or more data delivering devices.
However, Lipman teaches:
wherein when the operational status of the filtering entities is dedicated for network resource saving (Lipman Column 5 Lines 35-38, levels of the forwarding table are generated in a recursive manner from the levels of the uncompressed routing table), then filtering the data series using the selected data reduction procedure comprises caching the data series collected by the one or more collecting entities and implementing the selected data reduction procedure after collecting (Lipman Column 5 Lines 35-38, levels of the forwarding table are generated in a recursive manner from the levels of the uncompressed routing table, Claim 14, the cache being operative to store for the duration of a lookup a level pointer block retrieved from the memory upon the initiation of the lookup), by the one or more collecting entities, the data series from the one or more data delivering devices (Lipman Column 5 Lines 35-38, levels of the forwarding table are generated in a recursive manner from the levels of the uncompressed routing table, Claim 14, the cache being operative to store for the duration of a lookup a level pointer block retrieved from the memory upon the initiation of the lookup).
The claimed invention and Lipman are from the analogous art of data forwarding.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lakshminarayan and Lipman to have combined Lakshminarayan and Lipman.
The motivation to combine Lakshminarayan and Lipman is to improve data forwarding by looking at levels of uncompressed data.  It would have been obvious to one of ordinary skill in the art to take the system of Lakshminarayan and combine it with the levels of uncompressed data of Lipman in order to obtain the predictable result of improving data forwarding.  Therefore, it would have been obvious to one of ordinary skill in the art to have combine Lakshminarayan and Lipman.

Regarding claim 11, Lakshminarayan in view of Florin, Shelby and Lipman further teaches:
The method according to claim 10, wherein when the operational status of the filtering entities is dedicated for network resource saving, information is forwarded upon demand of the further processing entities (Lipman Column 5 Lines 35-38, levels of the forwarding table are generated in a recursive manner from the levels of the uncompressed routing table, Claim 14, the cache being operative to store for the duration of a lookup a level pointer block retrieved from the memory upon the initiation of the lookup).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshminarayan in view of Guo, Patent Application Publication No. 2006/0195464 (hereinafter Guo) and Florin.

Regarding claim 12, Lakshminarayan teaches:
A system for filtering data series prior to further processing, the system comprising (Lakshminarayan Paragraph [0016], data coefficients having a magnitude of energy outside of a predetermined range can be identified and eliminated (filter) from the set of data coefficients to form a reduced coefficient set):
a collecting entity including a receiver adapted to collect the respective data series and to provide the respective data series to one or more filtering entities (Lakshminarayan Paragraph [0016], data coefficients having a magnitude of energy outside of a predetermined range can be identified and eliminated (filter) from the set of data coefficients to form a reduced coefficient set),
one or more processors adapted to perform the following steps (Lakshminarayan Paragraph [0016], computed using a processor, data coefficients having a magnitude of energy outside of a predetermined range can be identified and eliminated from the set of data coefficients to form a reduced coefficient set):
a) collecting, during an analysis period (Lakshminarayan Paragraph [0051], operational data may be collected), an original sample including original information, the original sample being collected from the data series (Lakshminarayan Paragraph [0051], operational data may be collected as a single data set or may be distributed over different locations including over different storage devices),
b) reducing the original information of the original sample by a plurality of data reduction procedure to produce a plurality of reduced samples, each respective reduced sample including respective reduced information (Lakshminarayan Paragraph [0016], data coefficients having a magnitude of energy outside of a predetermined range can be identified and eliminated from the set of data coefficients to form a reduced coefficient set),
c) calculating, from each respective reduced sample, respective reconstructed sample, each respective reconstructed sample including respective reconstructed information (Lakshminarayan Paragraph [0020], subset of the more informative coefficients can be used to reconstruct the original),
d) calculating, for each respective reconstructed sample, a respective level of reconstruction based on a comparison between the respective reconstructed information and the original information of the original sample (Lakshminarayan Paragraph [0029], the k coefficients can then be used to rebuilt the original data using an inverse wavelet transform, the resulting reconstructed data set will match (compare) the initial dataset with a correlation equal to epsilon), and
filtering the respective data series using the selected data reduction procedure to produce the filter data series (Lakshminarayan Paragraph [0016], data coefficients having a magnitude of energy outside of a predetermined range can be identified and eliminated from the set of data coefficients to form a reduced coefficient set).
Lakshminarayan does not expressly disclose:
the one or more filtering entities, comprising: one or more transmitters adapted to forward a filtered data series to further processing entities, and
However, Guo teaches:
the one or more filtering entities, comprising: one or more transmitters adapted to forward a filtered data series to further processing entities (Guo Fig. 7, shows determining whether to transmit compressed (reduced) or non-compressed (non-reduced) data based on a time for compression),
The claimed invention and Guo are from the analogous art of data reduction.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lakshminarayan and Guo to have combined Lakshminarayan and Guo.
The motivation to combine Lakshminarayan and Guo is to improve filtering by choosing compressed or non-compressed.  It would have been obvious to one of ordinary skill in the art to take the system of Lakshminarayan and combine it with the choice of compressed or non-compressed data in order to obtain the predictable result of improving filtering.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lakshminarayan and Guo.
Lakshminarayan does not expressly disclose:
e) determining, based on a comparison between a desired level of reconstruction and each respective calculated level of reconstruction, a selected data reduction procedure, the selected data reduction procedure being one of the plurality of data reduction procedures used to reduce, in step b), the original information of the original sample, and
However, Florin teaches:
e) determining, based on a comparison between a desired level of reconstruction and each respective calculated level of reconstruction (Florin Paragraph [0044], segmenting by hand the key slices in the datasets, and comparing the reconstruction results with the ground truth), a selected data reduction procedure (Florin Paragraph [0044], segmenting by hand the key slices in the datasets, and comparing the reconstruction results with the ground truth), the selected data reduction procedure being one of the plurality of data reduction procedures used to reduce (Florin Paragraph [0045], family of dimension reduction techniques have been described based on intelligent selection of key sub-elements with respect to reconstruction quality), in step b), the original information of the original sample (Florin Paragraph [0045], family of dimension reduction techniques have been described based on intelligent selection of key sub-elements with respect to reconstruction quality), and
The claimed invention and Florin are from the analogous art of data reconstruction.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lakshminarayan and Florin to have combined Lakshminarayan and Florin.
The motivation to combine Lakshminarayan and Florin is to improve reconstruction by comparing the reconstruction results.  It would have been obvious to one of ordinary skill in the art to take the system of Lakshminarayan and combine it with the comparison of Florin in order to obtain the predictable result of improving reconstruction.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lakshminarayan and Florin.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshminarayan in view of Florin, Shelby and Guo.

Regarding claim 15, Lakshminarayan in view of Florin and Shelby teaches parent claim 1.
Lakshminarayan in view of Florin and Shelby does not expressly disclose:
wherein filtering the data series using the selected data reduction procedure provides a filtered data series, the method further comprising forwarding the filtered data series to one or more further processing entities.
However, Guo teaches:
wherein filtering the data series using the selected data reduction procedure provides a filtered data series (Guo Fig. 7, shows determining whether to transmit compressed (reduced) or non-compressed (non-reduced) data based on a time for compression (Lakshminarayan teaches a level of reconstruction), the method further comprising forwarding the filtered data series to one or more further processing entities (Guo Fig. 7, shows determining whether to transmit compressed (reduced) or non-compressed (non-reduced) data based on a time for compression (Lakshminarayan teaches a level of reconstruction).
The claimed invention and Guo are from the analogous art of data reduction.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lakshminarayan and Guo to have combined Lakshminarayan and Guo.
The motivation to combine Lakshminarayan and Guo is to improve filtering by choosing compressed or non-compressed.  It would have been obvious to one of ordinary skill in the art to take the system of Lakshminarayan and combine it with the choice of compressed or non-compressed data in order to obtain the predictable result of improving filtering.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lakshminarayan and Guo.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshminarayan in view of Guo, Florin and Shelby.

Regarding claim 17, Lakshminarayan in view of Guo and Florin teaches parent claim 12.
Lakshminarayan in view of Guo and Florin does not expressly disclose:
wherein the system further comprises one or more delivering entities from which the receiver of the collecting entity collects the respective data series, wherein the one or more delivering entities are embedded systems and sensors that form a part of an internet-of-things (IOT) system or machine-to-machine (M2M) devices.
However, Shelby teaches:
wherein the system further comprises one or more delivering entities from which the receiver of the collecting entity collects the respective data series (Shelby Paragraph [0025], Machine-to-Machine applications where data and management information is being collected from constrained devices), wherein the one or more delivering entities are embedded systems and sensors that form a part of an internet-of-things (IOT) system or machine-to-machine (M2M) devices (Shelby Paragraph [0025], Machine-to-Machine applications where data and management information is being collected from constrained devices).
The claimed invention and Shelby are from the analogous art of machine-to-machine systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Lakshminarayan and Shelby to have combined Lakshminarayan and Shelby.
The motivation to combine Lakshminarayan and Shelby is to improve communication by using cloud servers.  It would have been obvious to one of ordinary skill in the art to take the system of Lakshminarayan and combine it with the cloud servers of Shelby in order to obtain the predictable result of improving communication.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Lakshminarayan and Shelby.

Regarding claim 18, Lakshminarayan in view of Guo, Florin and Shelby further teaches:
The system according to claim 17, wherein respective levels of reconstruction and the selected data reduction procedure for filtering the respective data series are determined based on available bandwidth of communication between the one or more delivering entities and the one or more filtering entities (Guo Paragraph [0006], server system dynamically determines whether or not to compress data before transmitting it over a network based, at least in part, on available network bandwidth).

Regarding claim 19, Lakshminarayan in view of Guo, Florin and Shelby further teaches:
The system according to claim 17, wherein respective levels of reconstruction and the selected data reduction procedure for filtering the respective data series are determined based on different time periods in an original time series that the respective data series are within corresponding to different filtering procedures, sampling rates (Lakshminarayan Paragraph [0024], Bootstrap sampling, or more simply bootstrapping, involves the estimation of properties of an estimator, Paragraph [0012], One approach to tease out relevant information from a time series of sales/marketing data is to transform the data), or compression procedures (Lakshminarayan Paragraph [0009], signal characteristics can indicate a good wavelet compression while smooth, Paragraph [0009], Short-Term Fourier Transforms (STFTs) have been developed which slide a fixed-size analysis window along a time axis).

Regarding claim 20, Lakshminarayan in view of Guo, Florin and Shelby further teaches:
The system according to claim 17, wherein the system further comprises a backend system to which the one or more transmitters of the one or more filtering entities forward the filtered data series (Shelby Paragraph [0027], Network Management System NMS Server 102, which hosts backend components of the NMS system), wherein the backend system comprises one or more data centers (Shelby Paragraph [0027], Network Management System NMS Server 102, which hosts backend components of the NMS system), and
cloud database (Shelby Paragraph [0027], standard personal computer (PC) to a server cloud)
the forwarded filtered data series comprises a time series Lakshminarayan Paragraph [0030], Table 1 below illustrates a number of coefficients to use in the example datasets for predefined levels of desired accuracy, Paragraph [0013], time-series analysts of return on marketing investments).

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered and they are either persuasive or they are not persuasive. A detailed explanation is provided below.

On pages 7-11, Applicant argues against the rejections under 35 U.S.C. 103.
On pages 8-9, Applicant argues that Florin does not disclose or suggest determining, based on a comparison between a desired level of reconstruction and each of a plurality of respective calculated levels of reconstruction, a selected data reduction procedure, the Examiner disagrees.  Florin teaches that reconstruction results are compared with the ground truth (Paragraph [0044]).  Florin further teaches reconstruction quality (Paragraph [0045]).  These teachings show that Florin teaches reconstruction along with a level of reconstruction.  Therefore, Florin does disclose determining, based on a comparison between a desired level of reconstruction and each of a plurality of respective calculated levels of reconstruction, a selected data reduction procedure.
On pages 9-10, Applicant argues that a person of ordinary skill in the art would not have modified Lakshminarayan based on the teachings of Florin because a person of ordinary skill in the art would not have considered Florin’s teachings in modifying Lakshminarayan, the Examiner disagrees.  Both references are from the analogous art of reconstruction.  One of ordinary skill in the art would recognize that these references would be combinable since they are both directed to reconstruction.
Applicant’s arguments, see page 10, filed 12/14/2020, with respect to the rejection(s) of claim(s) 1, 4-6, 8, 13, 14 and 16 under 35 U.S.C. 103 regarding the amendments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Shelby reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164                                                                                                                                                                                        

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164